Citation Nr: 0920163	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-37 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than November 21, 
2001, for the grant of Dependents' Educational Assistance 
(DEA) benefits.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
November 1969 to April 1971.  The appellant/claimant is his 
daughter.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In June 2006 the Board remanded the claim to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  In November 2008, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The claimant is the Veteran's daughter.  The RO granted 
total disability rating based on individual unemployability 
(TDIU) benefits to the Veteran in a September 1999 decision, 
in turn establishing the claimant's basic eligibility to DEA 
benefits.  

2.  The claimant-daughter seeks DEA benefits for a period of 
cosmetology training at PB Cosmetology Education Centre from 
September 14, 1998, to August 31, 1999.

3.  The appellant filed a formal application for DEA benefits 
with the RO, which was received by the RO on November 21, 
2002.  There are no earlier informal or formal claims by the 
claimant-daughter.  

4.  In a December 2002 decision, the RO granted the Veteran's 
claim for basic eligibility to DEA under Chapter 35, 
effective from November 21, 2001, one year prior to the date 
the claim was received.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than 
November 21, 2001, for the grant of DEA benefits under 
Chapter 35, Title 38, of the United States Code.  38 U.S.C.A. 
§§ 3501, 5107(b), 5110, 5113 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.155, 3.400, 21.1029, 21.3041, 21.4131 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the claimant in 
February 2007.  This letter informed her of the evidence 
required to substantiate her claim, and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
And as for the Dingess requirements, since the Board is 
denying her claim for service connection, the downstream 
disability rating and effective date elements of this claim 
are ultimately moot.  So not providing notice concerning 
these downstream elements of the claim is non-prejudicial, 
i.e., harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  See also 38 C.F.R. § 20.1102.  And there was 
substantial compliance with the Board's prior remand for VCAA 
notice, although Dingess notice was not provided-indeed, the 
latter notice is not necessary in the context of claims for 
an earlier effective date, as discussed below.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (requiring only 
substantial versus exact compliance).  

Also keep in mind that the claimant's appeal is for an 
earlier effective date, the final downstream element of her 
claim, initially arose in the context of her trying to 
establish her underlying entitlement to DEA benefits, which 
since has been granted.  And in Goodwin v. Peake, 22 Vet App 
128 (2008), the Court held that once a decision awarding 
service connection, a disability rating (or, here, a higher 
form of a disability rating), and an effective date has been 
made, section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim as it 
arose in its initial context already has been substantiated.  
Dingess, 19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, for example contesting a 
downstream issue such as the effective date assigned for the 
award, the notice requirements of 38 U.S.C. §§ 5104 and 7105 
control as to the further communications with the Appellant, 
including as to what evidence is necessary to establish a 
more favorable decision with respect to downstream elements 
of the claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).
The Veteran received this required notice concerning the 
downstream effective date element of her claim, in the 
November 2008 SSOC, including apprising her of the regulatory 
requirements under 38 U.S.C.A. § 5113 for establishing 
effective dates of educational benefits.  See, too, Huston v. 
Principi, 17 Vet. App. 195 (2003).

VA also has a duty to assist the appellant in developing her 
claim.  This duty includes assisting her in the procurement 
of records and providing an examination when necessary to 
decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudicing her.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); 38 C.F.R. § 20.1102.  There is no evidence or 
even contention indicating that the Veteran was permanently 
and totally disabled, as required for eligibility to DEA 
benefits under § 5113, at any earlier date.  And there is 
otherwise no need for the RO to obtain additional medical 
records or a compensation examination.  Significantly, she 
has not identified, and the record does not otherwise 
suggest, any additional existing evidence that is necessary 
for a fair adjudication of her claim that has not been 
obtained.  Hence, no further notice or assistance to her is 
required to fulfill VA's duty to assist in developing her 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.



II.  Analysis-Entitlement to an Effective Date Earlier than 
November 21, 2001, for the Grant of DEA Benefits

The Veteran's daughter is the claimant in this appeal.  The 
RO has established that the claimant is entitled to DEA 
benefits under Chapter 35, Title 38, of the United States 
Code, retroactively effective from November 21, 2001.  The RO 
derived this date as one year prior to the date of receipt of 
her November 2002 formal claim for DEA benefits.  But, the 
claimant contends that she is entitled to DEA benefits even 
earlier than the currently assigned effective date.  
Specifically, she seeks compensation for educational costs 
during enrollment at the PB Cosmetology Education Centre from 
September 14, 1998, to August 31, 1999.  This is only 
possible through the assignment of an earlier effective date 
for her DEA benefits.

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2008).  

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  The general rule with regard to a grant of 
benefits based on an original claim is that the effective 
date for such an award will be the date the claim was 
received or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).

Under Chapter 35, Title 38, of the United States Code, DEA 
benefits are available for those claimants whose education 
would be impeded or interrupted by reasons of disability or 
death of a parent that is related to military service.  For 
purposes of determining who is an "eligible person" for 
Chapter 35 benefits, a claimant who is the child of a Veteran 
will be deemed eligible if the parent has died of a service- 
connected disability, or has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence.  See 
38 U.S.C.A. §§ 3500, 3501(a)(1)(A) (2008); 
38 C.F.R. §§ 21.3021(a)-(b) (2008).

Clarification on the status of the claimant is provided by 
38 U.S.C.A. § 3501(b) (2008), Definitions, which states that 
if an eligible person has attained the person's majority age 
and is under no know legal disability, as here, all 
references in Chapter 35 to "parent or guardian" shall 
refer to the eligible person.  
That is, the commencement date for an eligible child to use 
DEA benefits generally is his/her 18th birthday or the date 
of his/her successful completion of secondary schooling, 
whichever is the earlier date, and the period of eligibility 
continues until age 26.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041(a).  During the time period of eligibility, the child 
is entitled to educational assistance not to exceed 45 
months, or the equivalent thereof in part-time training.  38 
C.F.R. §§ 21.3020(b), 21.3044(a).  The applicable regulations 
further provide that an individual must file a formal claim 
for educational assistance for pursuit of a program of 
education.  38 C.F.R. § 21.1030.  As a general matter, the 
date of claim is considered that on which a valid claim or 
application is considered to have been filed with VA, based 
upon either the date of a formal claim received at VA, or if 
an informal claim has been filed, and a formal claim is then 
received within one-year of the date VA requested it, the 
date VA received the informal claim will be determinative.  
38 C.F.R. § 21.1029(b).

The assignment of an effective date for Chapter 35 
educational assistance benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. 5113(a).

Additionally, the effective date for the commencing date of 
an award of Chapter 35 benefits will be determined based on 
the latest of the following dates:  1.) the beginning date of 
eligibility as determined by the applicable regulation (in 
this case, section 21.3041 pertaining to benefits for 
children of Veterans); 2.) one-year prior to the date of 
claim (as determined pursuant to section 21.1029, as 
explained above); 3.) the date certified by the educational 
institution; or 4.) the effective date of the course 
approval, or, one year before the VA receives the approval 
notice, whichever is later.  38 C.F.R. § 21.4131(d).

When determining the effective date of an award under Chapter 
35, VA also has the discretion to consider the individual's 
application as having been filed on his/her prescribed 
eligibility date, even if that date is more than one year 
before the date of the initial rating decision.  38 U.S.C.A. 
§ 5113.  The criteria for an earlier effective date is as 
follows: the claimant is an eligible person who (A) submits 
to VA an original application for DEA benefits within one-
year of the date of the rating decision; (B) claims such 
educational assistance for pursuit of an approved program of 
education during a period preceding the one year period 
ending on the date on which the application was received; and 
(C) would have been entitled to such educational assistance 
for such course pursuit if the individual had submitted an 
application on his or her eligibility date.

Here, the Veteran is still living.  The claimant-daughter's 
basic eligibility to DEA benefits therefore arises from a 
September 1999 rating decision, which granted total 
disability rating based on individual unemployability (TDIU), 
retroactively effective from June 20, 1994, the date of that 
applicable claim.  There is no evidence, let alone contention 
by the claimant, of an even earlier entitlement by the 
Veteran to TDIU-that is, a total disability permanent in 
nature resulting from a service-connected disability.  
Therefore, the Board need not further consider this as a 
basis for an earlier effective date for eligibility to DEA 
benefits.  

The RO's December 2002 rating decision had granted basic 
eligibility the claimant-daughter for DEA benefits from 
November 21, 2002.  The appellant in her capacity as an 
eligible child for DEA benefits contests the beginning date 
of November 21, 2002, which the RO assigned as the earliest 
effective date of use of this award.  

So, consideration of an earlier effective date is limited to 
the claimant-daughter's contention that she and the Veteran 
submitted informal claims for DEA benefits, dating back 
before November 2002.  The question, then, is whether an 
informal claim for DEA benefits by the claimant-daughter is 
of record prior to November 2002.  See 38 C.F.R. § 3.155(a) 
(upon receipt of an informal claim, if a formal claim has not 
been filed, VA must forward the application form to the 
claimant); Norris v. West, 12 Vet. App. 413 (1999) (if VA 
does not forward the formal application form upon 
presentation of an informal claim, the informal claim must be 
accepted as the application).

Based upon the above and consistent with what VA regulations 
state in determining the receipt date of correspondence 
submitted to the RO, the assigned effective date of November 
21, 2001 remains the earliest date as of which DEA benefits 
are available. The RO date stamped the receipt of the formal 
claim for DEA benefits (VA Form 22-5490) on November 21, 
2002.  Under applicable regulations, the November 21, 2002 
date on which the appellant's application was received at the 
RO provides the relevant date of claim.  38 C.F.R. § 3.1(r) 
(2008) (defining the term "date of receipt" as the date on 
which a claim, information, or evidence was received by VA).  
See also 38 C.F.R. § 3.400 (generally indicating that 
effective date of award of compensation or other benefits 
cannot be earlier than date of claim).  This is the earliest 
ascertainable date stamp by the RO upon the copy of the 
appellant's DEA application which is of record. 

The Board emphasizes that it is the daughter of the Veteran 
who is the claimant in this appeal, and not the Veteran.  
38 C.F.R. § 3.155(a).  Again, a claimant who is the child of 
a Veteran will be deemed eligible if the parent has a total 
disability permanent in nature resulting from a service-
connected disability.  See 38 U.S.C.A. §§ 3500, 3501(a)(1)(A) 
(2008); 38 C.F.R. §§ 21.3021(a)-(b) (2008).  She had already 
reached age 18 on July 29, 1996.  Therefore, the "eligible 
person" for Chapter 35 benefits in the immediate appeal is 
the daughter herself.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 
21.3041(a).  Further, as the claimant, she has also never 
identified her father, the Veteran, as her duly authorized 
representative for purposes of this appeal.  
38 C.F.R. § 3.155(a).  As such, it is simply inconsequential 
that the Veteran submitted numerous informal claims to the RO 
for DEA benefits, in the name of the Veteran's daughter, 
throughout 1999-2002.  Id.  That is, during this period, only 
the daughter herself was eligible to claim DEA benefits for 
her own behalf.  Although Congressional inquiries as to DEA 
benefits could constitute an informal claim, unfortunately, 
these inquiries were written on behalf of the Veteran, not 
the daughter.

As the eligible person for Chapter 35 benefits, the daughter 
herself failed to seek and submit a claim for DEA benefits 
until November 21, 2002.  Significantly, the Board's review 
of the claims file did not reveal any informal or formal 
claims for DEA benefits that were filed by the claimant-
daughter prior to November 21, 2002.  However, at the 
claimant-daughter's October 2004 substantive appeal, she 
asserted that she discovered an "original" DEA claim that 
the Veteran allegedly mailed in December 1999, but not 
received by VA.  And the claimant-daughter also submitted a 
copy of this supposed earlier claim, a VA Form 22-5490, 
signed by her and dated December 30, 1999.  Since she signed 
and submitted this form, it is obviously the daughter's own 
claim.  But, the Board must deem the date of this claim to be 
patently incredible, since the left hand corner of the 
submitted VA Form 22-5490 states a publication date of June 
2001, much later than the date actually signed.  

And even were the Board to accept that she signed the form in 
June 2001, the RO's date of receipt was October 10, 2004, 
which provides the date of the relevant claim.  See 
38 C.F.R. § 3.1(r).  Furthermore, there is no readily 
apparent justification or set of unique factual circumstances 
upon which to ascribe the apparent delay or avoidance in 
processing the appellant's DEA election claim to the RO, 
apart from any other responsible party.  The law provides 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties, absent a finding of clear evidence to 
the contrary.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  See also Schoolman v. West, 12 Vet. App. 
307, 310 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  In the regular course of agency operations it would 
be expected that the RO would date stamp incoming 
correspondence concurrently with the receipt date.  
Therefore, October 10, 2004 is the relevant date of this 
additional claim, which of course, does not avail the 
claimant since it is later in time than the November 2002 
claim of record.  See 38 C.F.R. § 3.1(r).

Since the RO did not receive notice of her election of 
benefits until November 21, 2002, the Board concludes that 
November 21, 2001 provided the beginning date of actual DEA 
entitlement, i.e., one-year prior to the date of claim.  
Based on the evidence of record, there is no basis to 
factually ascertain that the appellant timely filed a claim 
for disbursement of DEA benefits any earlier than November 
21, 2002, to include within a timeframe that would otherwise 
trigger a retroactive award of benefits under provisions of 
38 U.S.C.A. § 5113.  As mentioned, the September 1999 rating 
decision granted the Veteran TDIU.  So, the appellant-
daughter had until September 2000 to submit a DEA claim that 
falls within the one-year allowable time limit, and therefore 
qualifies for consideration of retroactive benefits under 
38 U.S.C.A. § 5113.  Hence, the claim for an earlier 
effective date of receipt of DEA benefits under § 5113 is 
denied.

Moreover, there is also no official course approval by VA on 
file for that cosmetology course.  38 C.F.R. § 21.4131(d).  
Also, it does not appear that the claimant or her cosmetology 
school's certifying official submitted an enrollment 
certification (VA Form 22-1999) to the RO.  38 C.F.R. § 
21.4131(d).  The closest is a letter, received in November 
1999, from the PB Cosmetology Education Centre's financial 
aid office, attesting to the fact of her enrollment from 
September 14, 1998 to August 31, 1999.  Even assuming this is 
acceptable school certification, this letter does not afford 
the possibility for an earlier effective date for DEA 
benefits under Chapter 35, since the November 1999 enrollment 
letter is earlier than one year prior (November 2001) to the 
November 2002 claim.  Again, the later of these dates is the 
commencing date for DEA benefits under 
38 C.F.R. § 21.4131(d).

Accordingly, the date of election of DEA benefits by the 
appellant is established as November 21, 2002, based on the 
objective evidence confirming this as the only plausible date 
of receipt of her application at the RO.  The Board is 
mindful of the arguments that both the appellant have raised 
in this case, but emphasizes that there is no concrete 
evidence to suggest inaction or delayed action by the RO that 
caused or contributed to a late filing for benefits.  Any 
finding that the application receipt date preceded November 
21, 2001 would be no more than conjecture.  

Accordingly, the Board finds that the preponderance of the 
evidence is against an earlier effective date for grant of 
DEA benefits.  So there is no reasonable doubt to resolve in 
the Veteran's favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An effective date earlier than November 21, 2001, for the 
grant of DEA benefits is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


